Citation Nr: 1601787	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-17 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 1957 to March 1959.

These matters come to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in May 2009, a statement of the case was issued in March 2010, and a substantive appeal was received in April 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that bilateral hearing loss was manifested during the Veteran's period of active service; it did not manifest within a year of separation from service, and is not otherwise the result of a disease or injury during active service. 

2.  The record is at least in equipoise as to whether tinnitus was manifested during the Veteran's period of active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In July 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

The Veteran's service treatment records are on file as are identified post-service treatment records.  All pertinent, identified medical records for treatment since service separation have been obtained and considered.  The Veteran was afforded a VA examination in August 2013.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as sensorineural hearing loss, or tinnitus (as an organic disease of the nervous system), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 159 (1993).

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater  weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303 -04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.   A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Veteran's DD Form 214 reflects that he served aboard the U.S.S. Tarawa.  A July 2013 VA Report of Contact reflects the Veteran's report that he was an illustrative draftsman.  He worked in navigation and steering and was exposed to noise as he worked right next to the engines and the noise was constant.  

Service treatment records reflect that in June 1958, the Veteran sustained a traumatic hematoma to the left periorbital and brain concussion when he was thrown to the deck and struck the corner of the left eyelid.  He suffered injury to the left eyelid and was unconscious for about two minutes.  He was placed on bed rest and returned to duty five days later.  

A March 1959 Report of Medical Examination reflects that his 'ears-general' were clinically evaluated as normal.  A whispered voice test was normal in both ears - 15/15.  An April 1964 Report of Medical Examination reflects that his 'ears-general' were clinically evaluated as normal.  A whispered voice test was normal in both ears - 15/15.  On an April 1964 Report of Medical History, the Veteran checked the 'No' box for 'ear, nose or throat trouble.'  

With respect to the claimed tinnitus, upon examination in August 2013, the Veteran reported that such tinnitus had its onset in service after he sustained a blow to his head.  The Veteran is competent to report ringing in his ears.  In light of the sustained concussion and his in-service noise exposure, his contention that he experienced ringing in his ears beginning at that time is believable.  While the examiner provided a negative opinion on this issue, the Board notes that in the case of chronic diseases under 38 C.F.R. § 3.309(a), service connection may be awarded solely based on continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Moreover, tinnitus is considered an organic disease of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112, 1133; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, service connection is deemed warranted for tinnitus.

Regarding the claimed hearing loss, the record establishes that the Veteran had noise exposure in service and has a current hearing loss disability.  The outcome of the appeals turns on whether the hearing loss is related to the noise exposure or other disease or injury in service. 

As detailed above, service treatment records do not reflect any complaints or treatment for hearing loss.  While it is clear that the Veteran sustained a concussion and left orbital injury in June 1958, the records do not reflect any complaints related to the ears, to include hearing loss.  Likewise, on subsequent examinations, his whispered voice tests were normal and he did not complain of any ear problems.  

In June 2005, the Veteran underwent an audiological evaluation wherein the examiner diagnosed moderate to severe high frequency sensorineural hearing loss in the right ear and a mild to moderate sensorineural hearing loss in the left ear.  The Veteran reported that he experienced an acoustic trauma to the left ear in 1958, which resulted in an asymmetry in his hearing.  Since that time, he has noted a gradual progression of the impairment bilaterally.  

In May 2009, the Veteran sought treatment with L.F.S., M.D. with complaints of memory impairment.  The Veteran also complained of decreased hearing which he reported has been sudden and has been occurring in a persistent pattern for 50 years.  

Correspondence dated in June 2009 from Dr. L.F.S. reflects that per the Veteran's request, the doctor was writing a summary of his medical history related to his difficulty hearing.  Dr. L.F.S. wrote that while serving in the Navy on a ship in the Spring of 1958, the Veteran reported falling onto the steel floor of the ship, striking the left side of his head and ear.  The Veteran reported sustaining a concussion as a result of the fall, along with several broken blood vessels in the left eye and damage to two teeth.  While his hearing was normal in the left ear prior to the incident, he reported having noticed hearing loss immediately after the incident.  Dr. L.F.S. stated that a hearing test performed in his office confirmed that he has a hearing loss of significant degree in the left ear and this could have been caused by the in-service incident.  

Correspondence dated in July 2009 from D.W.G., Ph.D., Audiologist, states that the Veteran was evaluated in 2005 at which time he was found to have a bilateral sensorineural hearing loss, more pronounced in the high frequencies.  Although there are a number of etiologies that could contribute to this type of hearing loss, it is possible that previous exposure to loud noise in the military or in other high intensity noise environments could have contributed to this hearing loss.  

In August 2013, the Veteran underwent a VA examination.  The examiner noted review of the claims folder.  The examiner noted that the Veteran reported that his hearing loss began after a blow to the head that resulted in a concussion in June 1958.  The examiner noted that review of his active duty medical records failed to reveal any mention of hearing loss at the time of his admittance to the infirmary.  It was documented that he remain on the sick list for 5 days before being discharged for duty.  Further review of medical records after the incident also failed to reveal a report of hearing loss.  The Veteran stated he first sought treatment for hearing loss approximately ten years prior, more than 40 years after separation from service.  Taking into account all of this, the examiner opined that it is less likely as not that the Veteran's current hearing loss was caused by the injury in 1958 or noise while on active duty.  The examiner acknowledged the June 2009 and July 2009 opinions but noted that these practitioners had not reviewed the Veteran's service treatment records nor had they thoroughly reviewed his claims folder and had no way of knowing with certainty what caused his hearing loss.

As detailed above, the service records on file reflect his ears and hearing within normal limits during service and on separation and do not reflect hearing loss.  The Veteran initially claimed hearing loss related to service in June 2008, over 49 years after separation from service.  The post-service medical evidence reflects complaints of hearing loss in June 2005, thus over 46 years after separation from service.  With respect to negative evidence, the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years is significant.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

The Board has given consideration to the June 2009 opinion from Dr. L.F.S. that his left ear hearing loss could have been caused by the in-service injury.  In formulating such opinion, however, Dr. L.F.S. did not have the benefit of reviewing the service treatment records.  The Board acknowledges that per Nieves-Rodriguez, it is not required that a medical professional have access to the claims folder, rather whether a medical expert was provided a factually accurate medical history.  While the Veteran appears to have accurately reported his fall and sustaining a concussion, he reports that he immediately noticed hearing loss following the incident.  Such report, however, conflicts with the contemporaneous service records which do not reflect any complaints related to the ears, including hearing loss, at the time of treatment and no subsequent complaints related to the ears or hearing loss.  Thus, it is clear that in formulating an opinion, Dr. L.F.S. was not provided with a factually accurate medical history, thus such opinion is entitled to limited probative weight.

Likewise, the opinion of Dr. D.W.G. was based on the reports of the Veteran that he experienced an acoustic trauma in the left ear in 1958, but no such acoustic trauma is reflected in the service records.  Dr. D.W.G. was not provided with a factually accurate medical history, as the Veteran reported acoustic trauma but no such trauma is reflected in the service records.  Thus, such opinion is also entitled to limited probative weight.

In contrast, the August 2013 VA examiner considered the Veteran's in-service noise exposure, in-service injury, his post-service lay contentions, the post-service medical evaluations, and conducted audiometric testing, concluding that his hearing loss is not due to his in-service noise exposure nor due to his June 1958 in-service injury.  The August 2013 opinion was supported by a thorough analysis in consideration of the lay evidence and objective evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295. 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board has given consideration to the lay evidence from the Veteran pertaining to his hearing loss symptoms, to include his assertions that his hearing loss has gotten worse over time.  The Veteran, however, is not capable of diagnosing hearing loss as such requires appropriate audiometric testing.  While the Veteran is competent to attest to any hearing problems since service, such reports conflict with the contemporaneous service records which reflect that he specifically denied any ear problems on two occasions following the June 1958 in-service injury and his hearing was assessed as normal on examinations conducted in March 1959 and April 1964.  The Veteran does not have the requisite medical expertise to find that this disability is due to service.  His opinion in this regard is not competent.  In light of the Veteran's assertions of noise exposure and VA conceding noise exposure, a medical opinion was sought, which was negative.  The medical evidence and opinion outweighs the lay contentions of the Veteran.

Moreover, while hearing loss is a chronic disease subject to special provisions, there is no evidence of manifestation within one year of active service and the Veteran's statements of continuity of symptomatology are not persuasive in light of his denial of hearing loss in the report of medical history completed at separation from service.  Therefore, in this case service connection cannot be established through the chronic disease presumption or lay statements of continuity of symptomatology.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307, 3.309.

The August 2013 VA examiner's opinion is the most probative evidence of record as to the question of nexus.  As the most probative evidence is against the claim of service connection for hearing loss, reasonable doubt does not arise and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


